ORDER
PER CURIAM.
The movant, Darold Walker, appeals the denial of his Rule 29.15 motion for postcon-viction relief without an evidentiary hearing. We have reviewed the parties’ briefs and the record on appeal and find no clear error. Rule 29.15(k). An opinion would *833have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The motion court’s order denying the movant’s Rule 29.15 motion for postconviction relief is affirmed. Rule 84.16(b)(2).